Case 1:19-cv-23382-BB Document 18 Entered on FLSD Docket 12/26/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-23382-BLOOM/Louis

 N CHERRY ELECTRICAL (PTY) LTD, a
 South African Corporation, and TALISA
 WATER (PTY) LTD,

        Plaintiffs,

 v.

 WAYNE R. FERREIRA,
 HENRI-JAMES TIELEMAN,
 and ECOLOBLUE, INC.,

       Defendants.
 __________________________________/

                      ORDER OF DISMISSAL WITHOUT PREJUDICE

        THIS CAUSE is before the Court upon a sua sponte review of the record. Federal Rule of

 Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint. Plaintiff filed this action on August

 13, 2019, see ECF No. [1], generating a November 11, 2019, service deadline. On September 13,

 2019, the Court entered an Order directing Plaintiff to file proof of service within seven (7) days

 of perfecting service upon Defendants. See ECF No. [8]. The Order further stated that “[f]ailure to

 effectuate service of a summons and the complaint on Defendants by the stated deadline will result

 in dismissal without prejudice and without further notice.” Id. On November 11, 2019, Plaintiff

 submitted a notice establishing that Defendant Ecoloblue, Inc. was served on August 23, 2019.

 ECF No. [9]. Further, on November 12, 2019, the Court granted an extension of time within which

 to effectuate service on Defendants Wayne Ferreira and Henri-James Tieleman. ECF No. [12]. To

 date, Plaintiff has not filed proof of service as to Defendants Wayne Ferreira or Henri-James
Case 1:19-cv-23382-BB Document 18 Entered on FLSD Docket 12/26/2019 Page 2 of 2

                                                             Case No. 19-cv-23382-BLOOM/Louis


 Tieleman or shown good cause. In addition, there is no evidence in the record of any factor that

 would otherwise justify a permissive extension of time to serve absent a showing of good cause

 — such as expiration of the applicable statute of limitations, or that Defendants are evading service

 or concealing a defect in attempted service.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Defendants Wayne Ferreira or Henri-James Tieleman are DISMISSED

                 WITHOUT PREJUDICE for failure to timely serve.

              2. Each party shall bear its own attorneys’ fees and costs.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 26, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                   2
